DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 06/15/2021.
In the instant Amendment: Claims 1, 8 and 15 has been amended and claims 2, 4, 9, 11, 16, and 18 cancelled.  Claims 1, 3, 5-8, 10, 12-15,17 and 19-20 have been examined and are pending. This Action is made FINAL.          
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Response to Arguments
Applicants' arguments in the instant Amendment, filed on 06/15/2021, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant Argues: Chan, Di Iorio and Chalkia do not disclose “wherein the plurality of public keys of the account corresponds to predetermined transaction weights, ... wherein the transaction content comprises two or more target transaction weights corresponding to two or more of the plurality of public keys, and each of the two or more target transaction weights is no greater than a predetermined transaction weight corresponding to a same public key of the account ... computing a sum of the two or more of the predetermined transaction weights corresponding to the two or more of the See Remarks at 9 (emphasis added). 
The examiner respectfully disagrees because these arguments are not persuasive. 
	Applicant has amended claim 1 and incorporated much of the limitations of the original claims 2 and 4, now cancelled. On the other hand, Chalkias teaches a blockchain (distributed ledger) system where a client device (e.g., associated with bitcoin transactions) can (1) execute a multi-signature transaction according to an authorization specification, where (2) the digital signature(s) are generated with the private keys of respective authorities stored on the client device and can be verified by the corresponding public keys, and (3) the authorization specification specifies individual weight for verifying each of the signatures and a corresponding threshold (minimum) sum of individual weights for successful authentication:  
The WMA system provides components for distributed ledger nodes 410 and client devices 420 that are connected via a communication channel 430…. The client devices include a create multi-signature transaction component 421, a create consume multi-signature transaction component 422, and a collect signatures component 423. The create multi-signature transaction component creates a transaction that includes an authorization specification…The collect signature component may interact with user interface components to obtain confirmations from the authorities to use their private keys to sign the prior multi-signature transaction whose output is to be consumed. The client devices may store private keys locally.

The method accesses an authorization specification that specifies a threshold weight and, for each of a plurality of authorities, signature verification information and an authority weight. The method accesses signatures of at least some of the authorities. For each signature of an authority, the method verifies the signature using the signature verification information of the authority. The method generates a sum of the authority weights of the verified signatures. When the sum of the authority weights satisfies the threshold weight, the method indicates that authorization has been confirmed … In some embodiments, a signature of an authority is a hash of a first transaction encrypted using a private key of a private/public key pair of the authority. The first transaction identifies the authorization specification, and the signature verification information for the authority is the public key of the private/public key pair of the authority.

See Chalkias FIGs 4, 10 and ¶¶ [0031], [0042], [0044] (emphasis added)

Thus, Chalkias teaches verifying two or more digital signatures with designated public keys according to the authorization specification, summing the authorization weights of each of the verified digital signatures, and checking the sum against a predetermined threshold. Therefore, Chan in view of Chalkias teaches the amended claim 1. 
In conclusion, applicant’s argument are unpersuasive and the rejection of claim 1 is maintained. Similarly, rejection of independent claims 8 and 15, which recite similar matter to claim 1, is also maintained. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically discloses as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 8, 10, 12, 14, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (“Chan,” US 20190108543, filed Oct. 23, 2018) in view of Chalkias (“Chalkias,” US 20190295050, filed Mar. 22, 2018).  
Regarding claim 1, Chan discloses a computer-implemented method, comprising: 
receiving a target transaction sent by a node device of a transaction initiator, wherein the target transaction comprises transaction content and a digital signature created by using one or more private keys corresponding to the [plurality] of public keys of the account and based on at least a part of the transaction content (Chan FIG. 5, [0034], [0057] – [0059]. Loyalty wallet 105A, for example, may run on a mobile device to enable customer 109 to interact with blockchain 102 and his or her loyalty points. Loyalty wallet 105 may decrypt the private key stored on the computing device and sign a request to pay loyalty partner site 106 using loyalty points ( Step 507 ) . [Also see [0052]. Loyalty wallet 105 may sign the request by performing a crypto operation with a private key from an asymmetric cryptographic key pair as described above .].  The request may include … the merchant ' s blockchain address and the amount of purchase.); 
verifying the target transaction, comprising verifying whether the digital signature is valid (Chan FIG. 5, [0058]. [L]oyalty wallet 105 may send the payment request to blockchain API host 104 ( Step 508 ) . Blockchain API host 104 may validate the signature in response to receiving the request by performing a crypto graphic operation using the public key on the data that was encrypted by loyalty wallet 105 using the corresponding private key); and 
in response to a successful verification, recording the target transaction to a distributed database of a blockchain based on a consensus rule of the blockchain (Chan FIG. 4, [0053] - [0054], [0071]. Blockchain API host 104 may validate the signature by performing a cryptographic operation using the public key on the data what was encrypted by loyalty wallet 105 using the corresponding private key. Blockchain API host 104 may propagate the proposal to consensus participants 103 by transmitting the proposal and / or writing the proposal to blockchain 102 ( Step 405 ) . Consensus participants 103 may achieve consensus and add the proposal to the blockchain 102 ( Step 406. Blockchain API host 104 may prepare the proposal by preparing data for writing to a block of the blockchain including , for example , the customer ' s blockchain address ( e . g . , the public key ) , the transaction ( e . g . , a currency exchange ) , an exchange amount , the mer chant ' s blockchain address , a timestamp , or any other data for inclusion in the blockchain .).
Chan does not explicitly disclose: wherein the plurality of public keys of the account corresponds to predetermined transaction weights, wherein the transaction content comprises two or more target transaction weights corresponding to two or more of the plurality of public keys, and each of the two or more target transaction weights is no greater than a predetermined transaction weight corresponding to a same public key of the account; computing a sum of the two or more of the predetermined transaction weights corresponding to the two or more of the plurality of public keys; and verifying whether the sum of the two or more predetermined transaction weights meets a predetermined weight threshold, comprising: verifying whether a sum of the two or more target transaction weights meets the predetermined weight threshold.
However, in an analogous art, Chalkias discloses a method comprising the step of: 
wherein the plurality of public keys of the account corresponds to predetermined transaction weights, wherein the transaction content comprises two or more target transaction weights corresponding to two or more of the plurality of public keys Chalkias FIGs 4, 10, [0042], [0044]. The WMA system [e.g., for bitcoin transactions. See [0025].] provides components for distributed ledger nodes 410 and client devices 420 that are connected via a communication channel 430. The client devices include a create multi-signature transaction component 421, a create consume multi-signature transaction component 422, and a collect signatures component 423. The create multi-signature transaction component creates a transaction that includes an authorization specification. The collect signature component may interact with user interface components to obtain confirmations from the authorities to use their private keys to sign the prior multi-signature transaction whose output is to be consumed. The client devices may store private keys locally. The method accesses an authorization specification that specifies a threshold weight and, for each of a plurality of authorities, signature verification information and an authority weight. The method accesses signatures of at least some of the authorities. For each signature of an authority, the method verifies the signature using the signature verification information of the authority. The method generates a sum of the authority weights of the verified signatures. When the sum of the authority weights satisfies the threshold weight, the method indicates that authorization has been confirmed. In some embodiments, a signature of an authority is a hash of a first transaction encrypted using a private key of a private/public key pair of the authority. The first transaction identifies the authorization specification, and the signature verification information for the authority is the public key of the private/public key pair of the authority.), and 
each of the two or more target transaction weights is no greater than a predetermined transaction weight corresponding to a same public key of the account Chalkias FIG. 10, [0024], [0042]. [A]uthority B may be a parent authority with child authorities B1, B2, and B3, which are considered to be sibling authorities represented by sibling nodes. The parent authority has a threshold weight, and each child authority has an authority weight. For example, the parent authority B may have a threshold weight of 2 and the child authorities B1, B2, and B3 may have authority weights of 1, 1, and 2, respectively. In some embodiments, a signature of an authority is a hash of a first transaction encrypted using a private key of a private / public key pair of the authority. The first transaction identifies the authorization specification, and the signature verification information for the authority is the public key of the private / public key pair of the authority.); 
computing a sum of the two or more of the predetermined transaction weights corresponding to the two or more of the plurality of public keys; and verifying whether the sum of the two or more predetermined transaction weights meets a predetermined weight threshold, comprising: verifying whether a sum of the two or more target transaction weights meets the predetermined weight threshold (Chalkias FIGs 4, 10, [0042], [0044]. The WMA system provides components for distributed ledger nodes 410 and client devices 420 that are connected via a communication channel 430. The client devices include a create multi-signature transaction component 421, a create consume multi-signature transaction component 422, and a collect signatures component 423. The create multi-signature transaction component creates a transaction that includes an authorization specification. The collect signature component may interact with user interface components to obtain confirmations from the authorities to use their private keys to sign the prior multi-signature transaction whose output is to be consumed. The client devices may store private keys locally. The method accesses an authorization specification that specifies a threshold weight and, for each of a plurality of authorities, signature verification information and an authority weight. The method accesses signatures of at least some of the authorities. For each signature of an authority, the method verifies the signature using the signature verification information of the authority. The method generates a sum of the authority weights of the verified signatures. When the sum of the authority weights satisfies the threshold weight, the method indicates that authorization has been confirmed. In some embodiments, a signature of an authority is a hash of a first transaction encrypted using a private key of a private/public key pair of the authority. The first transaction identifies the authorization specification, and the signature verification information for the authority is the public key of the private/public key pair of the authority.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Chalkias with the teachings of Chan to include the steps of: wherein the plurality of public keys of the account respectively correspond to predetermined transaction weights; and the verifying the target transaction further comprises: computing a sum of one or more predetermined transaction weights of one or more public keys corresponding to the one or more private keys, wherein the one or more private keys are used to create the digital signature; and verifying whether the sum of the one or more predetermined transaction weights meets a predetermined weight threshold, to provide users with a means for using a plurality of authorities with different designated authentication weights to collectively verify the authenticity of block-chain transactions. (See Chalkias [0044].
Regarding claim 3, Chan and Chalkias disclose the method of claim 2. Chalkias further discloses wherein the transaction content comprises the predetermined weight threshold (Chalkias FIG. 4, [0024], [0031]. The parent authority has a threshold weight, and each child authority has an authority weight . For example , the parent authority B may have a threshold weight of 2 and the child authorities B1 , B2 , and Bz may have authority weights of 1 , 1 , and 2 , respectively . The authorization of parent authority B is verified when the sum of the authority weights of the child authorities whose authorizations are verified is equal to or greater than the threshold weight of authority B. The distributed ledger nodes also include a distributed ledger store 417 for storing, for example , blocks of a blockchain. The receive multi - signature transaction component receives a transaction that includes an authorization specification and invokes the check validity component to ensure that the authorization specification is valid.). 
The motivation is the same as that of claim 1 above.
Regarding claim 5, Chan and Chalkias disclose the method of claim 1. Chan further discloses wherein an identifier of the account of the transaction initiator is a unique identifier obtained based on a name of the transaction initiator (Chan [0048], [0050]. The registration request may include the personal information of customer 109 ( collected in step 203 ) , the public key ( generated in step 202 ) , an application ID , a device ID , an account number , or other information germane to registration. The signature may be a crypto operation performed with the private key from the asymmetric key pair ( generated in step 202 ). The loyalty account may be identifiable by a universally unique identifier ( UUID ) , for example.
Regarding claim 7, Chan and Chalkias disclose the method of claim 1. Chan further discloses wherein verifying the target transaction further comprises one or more of the following: verifying a data content format of the target transaction (Chan [0048] – [0049]. The registration request may include the personal information of customer 109 (collected in step 203 ), the public key ( generated in step 202 ) , an application ID , a device ID , an account number , or other information germane to registration. The signature may be a crypto operation performed with the private key from the asymmetric key pair (generated in step 202 ). Blockchain API host 104 may verify the signature by performing a crypto operation using the public key to the data that was signed using the private key.); or verifying whether the target transaction is a replay transaction. 
Regarding claim 8, claim 8 is directed to a non-transitory computer readable storage medium corresponding to the method of claim 1. Claim 8 is similar in scope to claim 1 and is therefore rejected under similar rationale. 
Regarding claim 10, claim 10 is directed to a non-transitory computer readable storage medium corresponding to the method of claim 3. Claim 10 is similar in scope to claim 3 and is therefore rejected under similar rationale. 
Regarding claim 12, claim 12 is directed to a non-transitory computer readable storage medium corresponding to the method of claim 5. Claim 12 is similar in scope to claim 5 and is therefore rejected under similar rationale. 
Regarding claim 14, claim 14 is directed to a non-transitory computer readable storage medium corresponding to the method of claim 7. Claim 14 is similar in scope to claim 7 and is therefore rejected under similar rationale. 
Regarding claim 15, claim 15 is directed to a system corresponding to the method of claim 1. Claim 15 is similar in scope to claim 1 and is therefore rejected under similar rationale. 
Regarding claim 17, claim 17 is directed to a system corresponding to the method of claim 3. Claim 17 is similar in scope to claim 3 and is therefore rejected under similar rationale. 
Regarding claim 19, claim 19 is directed to a system corresponding to the method of claim 5. Claim 19 is similar in scope to claim 5 and is therefore rejected under similar rationale. 

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (“Chan,” US 20190108543, filed Oct. 23, 2018) in view of Chalkias (“Chalkias,” US 20190295050, filed Mar. 22, 2018) and Balaraman et al. (“Balaraman,” US 20190164157, filed Nov. 28, 2017). 
Regarding claim 6, Chan and Chalkias disclose the method of claim 1.  Chan and Chalkias do not explicitly disclose: wherein the account of the transaction initiator is decoupled from the plurality of public keys, such that there is not a mathematical relationship between the account and the plurality of the public keys. 
However, in an analogous art, Balaraman discloses a method comprising the step of  discloses a method comprising the steps of: wherein the account of the transaction initiator is decoupled from the plurality of public keys, such that there is not a Balaraman [0035], [0037]. Merchant system 120 requests a public key and private key pair (step 203 ) . Merchant system 120 may request the asymmetric key pair from merchant blockchain wallet 125 to begin the merchant registration process. Merchant blockchain wallet 125 may generate and / or receive the asymmetric key pair , including the private key ( e . g . , merchant private key ) paired with the public key ( e . g . , merchant public key )  . The merchant registration request may comprise a merchant ID , the public key received in step 205 , and the selected smart contract from step 207 . In various embodiments, each merchant may comprise a plurality of merchant ID’s . In that regard, merchant system 120 may register multiple merchant ID’s , with each merchant ID being linked to a different selected smart contract . [Note that the Specification in par. [0048] explains that some block-chain systems has a strict “mathematical recursion relationship between the account, a private key, and a public key.”].). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Balaraman with the teachings of Chan and Chalkias to include the steps of: wherein the account of the transaction initiator is decoupled from the plurality of public keys, such that there is not a mathematical relationship between the account and the plurality of the public keys, to provide users with a means for using generating asymmetric keys for an account without a direct, easily recognizable relationship between the account information and the encryption keys. (See Balaraman [0037]
Regarding claim 13, claim 13 is directed to a non-transitory computer readable storage medium corresponding to the method of claim 6. Claim 13 is similar in scope to claim 6 and is therefore rejected under similar rationale. 
Regarding claim 20, claim 20 is directed to a system corresponding to the method of claim 6. Claim 20 is similar in scope to claim 6 and is therefore rejected under similar rationale. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD LONG whose telephone number is (571)272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD LONG/
Examiner, Art Unit 2439


/LUU T PHAM/               Supervisory Patent Examiner, Art Unit 2439